 1   Jonathan Shub (CA Bar No. 237708)
     KOHN, SWIFT & GRAF, P.C.
 2   1600 Market Street, Suite 2500
 3   Philadelphia, PA 19103
     Tel: (215) 238-1700
 4   jshub@kohnswift.com

 5   Attorneys for Plaintiffs and the Class
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA
10   JOHN MILLER, PAULA RICE-SHERMAN, KAY
11   RAHBAR, PATRICIA DAMON, SHAREISE
     MELVIN, LINDA FREKER, VALERIE MORTZ                        Case No. 3:19-cv-03613-WHO
12   ROGER, and MUSADDIQ TARIQ on behalf of
     themselves and all others similarly situated,              JOINT STIPULATION TO EXTEND
13                                                              TIME TO RESPOND TO
                                                                DEFENDANT’S MOTION TO
14
                               Plaintiffs,                      STRIKE AND DISMISS CLASS
15                                                              ACTION COMPLAINT AND TO
                  v.                                            RESPOND TO DEFENDANT’S
16                                                              MOTION TO TRANSFER VENUE
     BIG HEART PET BRANDS, INC.,
17
                               Defendant.
18
19

20

21
            Pursuant to Civil Local Rule 6-2(b), Plaintiffs John Miller, et. al (“Plaintiffs”), on behalf
22
     of themselves and all others similarly situated, and Defendant Big Heart Pet Brands, Inc. (“Big
23
     Heart”), through their undersigned counsel, hereby stipulate as follows:
24

25

26
27

28
            WHEREAS, Plaintiffs filed this action (“the Complaint”) on June 21, 2019;
 1
            WHEREAS, Plaintiffs served the Complaint on Defendant Big Heart Pet Brands, Inc. on
 2
     June 27, 2019;
 3
            WHEREAS, Defendant filed its Motion to Strike and Dismiss Class Action Complaint on
 4
     October 16, 2019;
 5
            WHEREAS, Defendant filed its Motion to Transfer Venue on October 16, 2019;
 6
            WHEREAS, pursuant to Rule 7-3(a) of Civil Local Rules of the United States District
 7
     Court for the Northern District of California, Plaintiffs’ Opposition to Defendant’s Motion to
 8
     Strike and Dismiss Class Action Complaint and Plaintiffs’ Opposition to Defendant’s Motion to
 9
     Transfer Venue are currently due on October 30, 2019 [the “Oppositions’ Deadline”);
10
            WHEREAS, the parties have agreed to an extension of the current Oppositions’ Deadline
11
     due to the complex nature of the arguments raised in Defendant’s motions;
12
            WHEREAS, Plaintiffs’ Opposition to Defendant’s Motion to Strike and Dismiss Class
13
     Action Complaint and Plaintiffs’ Opposition to Defendant’s Motion to Transfer Venue shall be
14
     due on November 26, 2019;
15
            WHEREAS; Defendant’s Reply in Support of Motion to Strike and Dismiss Class Action
16
     Complaint and Defendant’s Reply in Support of Motion to Transfer Venue shall be due on
17
     December 20, 2019;
18
            WHEREAS, the agreed-upon extension will not alter the date of any event or deadline
19   already fixed by court order;
20          IT IS HEREBY STIPULATED AND AGREED by the parties, through their counsel, that
21   pursuant to Local Rule 6-1(b), the time for Plaintiffs’ Opposition to Defendant’s Motion to
22   Strike and Dismiss Class Action Complaint and Plaintiffs’ Opposition to Defendant’s Motion to
23   Transfer Venue shall be extended from October 30, 2019 to November 26, 2019. Defendant’s
24   Reply in Support of Motion to Strike and Dismiss Class Action Complaint and Defendant’s
25   Reply in Support of Motion to Transfer Venue shall be due on December 20, 2019.
26
27
                                                     2
28                                   JOINT STIPULATION TO EXTEND TIME
 1
     Dated: October 21, 2019               Respectfully submitted,
 2

 3                                         /s/ Jonathan Shub
 4                                         Jonathan Shub (CA Bar No. 237708)
                                           KOHN, SWIFT & GRAF, P.C.
 5                                         1600 Market Street, Suite 2500
                                           Philadelphia, PA 19103
 6                                         Tel: (215) 238-1700
                                           jshub@kohnswift.com
 7

 8                                         Attorneys for Plaintiffs and the Proposed Class

 9   Dated: October 21, 2019               /s/ Ronald Y. Rothstein
                                           Ronald Y. Rothstein (admitted pro hac vice)
10                                         WINSTON & STRAWN LLP
                                           35 West Wacker Drive
11                                         Chicago, IL 60601-9703
12                                         Telephone: (312) 558-5600
                                           Facsimile: (312) 558-5700
13                                         RRothste@winston.com

14                                         Sean D. Meenan (SBN: 260466)
                                           Amanda Jereige (SBN: 161413)
15
                                           WINSTON & STRAWN LLP
16                                         101 California Street
                                           San Francisco, CA 94111
17                                         Telephone: (415) 591-1000
                                           Facsimile: (415) 591-1400
18                                         smeenan@winston.com
                                           ajereige@winston.com
19

20                                         Attorneys for Defendant, Big Heart Pet Brands, Inc.

21

22

23

24

25

26
27
                                               3
28                             JOINT STIPULATION TO EXTEND TIME
 1                                              ORDER
 2           Pursuant to Civil Local Rule 6-2(b) and GOOD CAUSE APPEARING THEREFOR, it
 3   is therefore ORDERED that:
 4           Plaintiffs’ Opposition to Defendant’s Motion to Strike and Dismiss Class Action
 5   Complaint and Plaintiffs’ Opposition to Defendant’s Motion to Transfer Venue shall be due on
 6   November 26, 2019;
 7           Defendant’s Reply in Support of Motion to Strike and Dismiss Class Action Complaint
 8   and Defendant’s Reply in Support of Motion to Transfer Venue shall be due on December 20,
 9   2019.
10   Motion Hearing and Case Management Conference continued to January 22, 2020.

11   PURSUANT TO STIPULATION, IT IS SO ORDERED as modified above.
12

13
             October 24, 2019
     DATED: ____________________                 _____________________________________
14                                                THE HONORABLE WILLIAM H. ORRICK
                                                  UNITED STATES DISTRICT JUDGE
15

16

17

18
19

20

21

22

23

24

25

26
27
                                                   4
28                                 JOINT STIPULATION TO EXTEND TIME
 1                               ATTESTATION OF COMPLIANCE
 2
          Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in
 3
     the filing of this document has been obtained from the signatories above.
 4
                                                                  /s/ Jonathan Shub
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                   5
28                                 JOINT STIPULATION TO EXTEND TIME
